Name: Commission Regulation (EC) No 2840/95 of 8 December 1995 amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sector
 Type: Regulation
 Subject Matter: information and information processing;  animal product;  agricultural activity;  tariff policy;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|31995R2840Commission Regulation (EC) No 2840/95 of 8 December 1995 amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sector Official Journal L 296 , 09/12/1995 P. 0005 - 0007COMMISSION REGULATION (EC) No 2840/95 of 8 December 1995 amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Articles 3 (2) and 8 (13) thereof, Whereas Commission Regulation (EC) No 1371/95 (3), as amended by Regulation (EC) No 2522/95 (4), lays down detailed rules for implementing the system of export licences in the egg sector; Whereas, in order to guarantee exporters equal access to export licences, the submission period for applications, running from Wednesday to Friday, should be extended by one day where those days are holidays for the competent authorities of a Member State; Whereas the amounts of security should be adapted to take account of the modified level of export refunds; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1371/95 is amended as follows: 1. The following subparagraph is added to Article 3 (1): 'However, where those three days are holidays for the competent authorities of a Member State, applications may be lodged on the Monday following that period in the Member State in question.` 2. In the first sentence of Article 4 (2), the word 'week` is replaced by 'period`. 3. The introductory phrase of Article 7 (1) is replaced by the following: '1. Member States shall communicate to the Commission, each Monday before 1 p.m., or, where the second subparagraph of Article 3 (1) applies, from 1 p.m., by fax for the preceding period:` 4. Annexes I and IV are replaced by Annexes I and II to this Regulation. 5. In Annex II, the words 'Wednesday . . . to Friday . . . ` are deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I 'ANNEX I >TABLE> ANNEX II 'ANNEX IV Russia Kuwait Bahrain Qatar Oman United Arab Emirates Republic of Yemen Hong Kong South Korea Japan Malaysia Thailand Taiwan`